             Case 2:19-cv-00523-RSM Document 105 Filed 03/16/21 Page 1 of 2




 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
      AMAZON.COM, INC., a Delaware corporation,
 9                                                            No. 2:19-cv-00523-RSM
                                 Plaintiff,
10                                                            ORDER GRANTING DISMISSAL
             v.                                               WITH PREJUDICE OF
11                                                            DEFENDANTS CASH NETOWRK,
      ROY ORON, an individual; MAAYAN                         LLC, RASHEED ALI, AND PETER
12    MARZAN (aka MAAYAN ALMOG), an                           BRADFORD
      individual; CLICKOMY, LTD., an Israeli
13    company; RASHEED ALI, an individual;
      PETER BRADFORD, an individual; CASH
14    NETWORK, LLC, a Nevada limited liability
      company; JEFFREY GILES, an individual;
15    DALE BROWN, an individual; FIRST
      IMPRESSION INTERACTIVE, INC., an
16    Illinois corporation; and JOHN DOES 1–10,
17                               Defendants.
18

19           Pursuant to the Stipulated Dismissal with Prejudice of Defendants Cash Network, LLC,
20    Rasheed Ali, and Peter Bradford filed in this matter [Dkt. 104], this action is dismissed against
21    defendants Cash Network, LLC, Rasheed Ali, and Peter Bradford with prejudice and without
22    attorneys’ fees and costs to any party. This dismissal shall not affect plaintiff’s claim against
23    other defendants in this action.
24

25           IT IS HEREBY ORDERED.
26

27 ORDER DISMISSING DEFENDANTS CASH NETWORK, ALI, AND
     BRADFORD                                                                  Davis Wright Tremaine LLP
     (2:19-CV-00523-RSM)                                                                L A W O F FI CE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main ꞏ 206.757.7700 fax
             Case 2:19-cv-00523-RSM Document 105 Filed 03/16/21 Page 2 of 2




 1            DATED this 16th day of March, 2021.
 2

 3

 4

 5                                               A
                                                 RICARDO S. MARTINEZ
 6                                               CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12
      Presented by:
13
      DAVIS WRIGHT TREMAINE LLP
14
      By s/ Tim Cunningham
15       Bonnie E. MacNaughton, WSBA #36110
         Tim Cunningham, WSBA #50244
16       920 Fifth Avenue, Suite 3300
         Seattle, WA 98104
17       Tel: (206) 622-3150
         Fax: (206) 757-7700
18       Email: bonniemacnaughton@dwt.com
                 timcunningham@dwt.com
19
      Attorneys for Plaintiff Amazon.com, Inc.
20

21

22

23

24

25

26

27 ORDER DISMISSING DEFENDANTS CASH NETOWRK, ALI, AND
                                                                     Davis Wright Tremaine LLP
     BRADFORD                                                                 L A W O F FI CE S
     (2:19-CV-00523-RSM) - 2                                            920 Fifth Avenue, Suite 3300
                                                                          Seattle, WA 98104-1610
                                                                   206.622.3150 main ꞏ 206.757.7700 fax
